2:20-mj-07055-EIL # 1   Page 1 of 27                                           E-FILED
                                                    Friday, 27 March, 2020 11:40:40 AM
                                                          Clerk, U.S. District Court, ILCD




                               s/Ronald Borowczyk




                                          s/Eric Long
2:20-mj-07055-EIL # 1   Page 2 of 27
           2:20-mj-07055-EIL # 1     Page 3 of 27



pornography via the internet. I have had the opportunity to observe and review

numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in various

forms of media to include print and digital forms of media. I am also a Detective with the

Decatur, Illinois Police Department. I have been employed as a Police Officer since

September of 1992. I have been assigned to the juvenile investigations division since 2000.

Prior to that assignment, I was assigned to the Decatur Police Department’s Street Crimes

Investigations Unit. Prior to becoming a Police Officer, I earned the rank of sergeant in

the Illinois Army National Guard, and in 1990 I was commissioned as a Second

Lieutenant in the United States Army Reserve, receiving my honorable discharge from

service in 1999.    I earned my Bachelor of Science Degree from Southern Illinois

University-Carbondale in 1991, majoring in Administration of Justice with a

specialization in security management and secondary specialization in Army Military

Science.

      2.       As a task force officer, I am an “investigative or law enforcement officer” of

the United States within the meaning of Section 2510(7) of Title 18, United States Code,

and am empowered by law to conduct investigations of, and to make arrests for, child

exploitation and child pornography offenses enumerated in Title 18, United States Code,

Sections 2251, 2252 and 2252A, et seq. As an HSI task force officer, I am authorized to

execute warrants issued under the authority of the United States.

      3.       This affidavit is based upon information I have gained from my

investigation, training, and experience.



                                              2
            2:20-mj-07055-EIL # 1    Page 4 of 27



       4.       Since this affidavit is being submitted for the limited purpose of securing a

search warrant, I have not included each and every fact known to me concerning this

investigation. Unless specifically indicated otherwise, all conversations and statements

described in this affidavit are related in substance and in part only. I have set forth only

the facts that I believe are necessary to establish probable cause that to believe that fruits,

evidence and instrumentalities of the offenses listed below are located in the following

place: attempted or actual violations of Title 18, United States Code, Sections 2251(sexual

exploitation of a minor), Title 18, United States Code, Sections 2252 and 2252A (trafficking

child pornography), and Section 2422(b) (enticement of a minor) are present at the subject

premises known as Facebook, Inc., 1601 S. California Avenue, Palo Alto, CA 94304,

specifically:

       Information and content, as described in Attachment A, associated with the

following Facebook accounts:


                        Facebook User
   Screen Name                                             Profile URL
                             ID
 Cory.banks.1481       100034034704947       http://www.facebook.com/cory.banks.1481
                                             http://www.facebook.com/people/Ashley-
 Ashley-Smith          100041645890133
                                             Smith/100041645890133




                                              3
     2:20-mj-07055-EIL # 1     Page 5 of 27



                    RELEVANT STATUTORY OFFENSES

5.       This investigation concerns alleged violations of:

a.     Child Pornography Trafficking (Title 18, United States Code, Section
2252): This investigation concerns alleged violations of Title 18, United States
Code, Section 2252, which generally prohibits a person from knowingly
transporting, shipping, receiving, distributing, reproducing for distribution, or
possessing any visual depiction of minors engaging in sexually explicit conduct
when such visual depiction was either mailed or shipped or transported in
interstate or foreign commerce by any means, including by computer, or when
such visual depiction was produced using materials that had traveled in interstate
or foreign commerce. It is also a crime to attempt to commit this offense.

b.     Child Pornography Trafficking (Title 18, United States Code, Section
2252A): This investigation also concerns alleged violations of Title 18, United
States Code, Section 2252A, which generally prohibits a person from knowingly
mailing, transporting, shipping, receiving, distributing, reproducing for
distribution, or possessing any child pornography, as defined in Title 18, United
States Code, Section 2256(8), when such child pornography was either mailed or
shipped or transported in interstate or foreign commerce by any means, including
by computer, or when such child pornography was produced using materials that
had traveled in interstate or foreign commerce. It is also a crime to attempt to
commit this offense.

                          DEFINITION OF TERMS

6.       The following terms have the indicated meaning in this affidavit:

a.       “Computer,” as used herein, refers to “an electronic, magnetic, optical,
         electrochemical, or other high-speed data processing device performing
         logical or storage functions, and includes any data storage facility or
         communications facility directly related to or operating in conjunction with
         such device” and includes smartphones, and mobile phones and devices.
         See Title 18, United States Code, Section 1030(e)(1). “Computer hardware,”
         as used herein, consists of all equipment that can receive, capture, collect,
         analyze, create, display, convert, store, conceal, or transmit electronic,
         magnetic, or similar computer impulses or data. Computer hardware
         includes any data-processing devices (including central processing units,
         internal and peripheral storage devices such as fixed disks, external hard
         drives, floppy disk drives and diskettes, and other memory storage
         devices); peripheral input/output devices (including keyboards, printers,

                                        4
     2:20-mj-07055-EIL # 1    Page 6 of 27



         video display monitors, and related communications devices such as cables
         and connections); as well as any devices, mechanisms, or parts that can be
         used to restrict access to computer hardware (including physical keys and
         locks).

b.        “Computer software,” as used herein, is digital information which can be
         interpreted by a computer and any of its related components to direct the
         way they work. Computer software is stored in electronic, magnetic, or
         other digital form. It commonly includes programs to run operating
         systems, applications, and utilities.

c.        “Computer passwords and data security devices,” as used herein, consist
         of information or items designed to restrict access to or hide computer
         software, documentation, or data. Data security devices may consist of
         hardware, software, or other programming code. A password (a string of
         alpha-numeric characters) usually operates what might be termed a digital
         key to “unlock” particular data security devices. Data security hardware
         may include encryption devices, chips, and circuit boards. Data security
         software of digital code may include programming code that creates “test”
         keys or “hot” keys, which perform certain pre-set security functions when
         touched. Data security software or code may also encrypt, compress, hide,
         or “booby-trap” protected data to make it inaccessible or unusable, as well
         as reverse the process to restore it.

d.       The term “email” (electronic mail) is defined as the text messages sent from
         one person to another via a computer, which may include images. Email
         can also be sent automatically to a large number of addresses via a mailing
         list.

e.       The term “Internet” is defined as the worldwide network of computers, a
         noncommercial, self-governing network devoted mostly to communication
         and research with roughly 500 million users worldwide. The Internet is not
         an online service and has no real central hub. It is a collection of tens of
         thousands of computer networks, online services, and single user
         components. In order to access the Internet, an individual computer user
         must use an access provider, such as a university, employer, or commercial
         Internet Service Provider (“ISP”), which operates a host computer with
         direct access to the Internet.




                                       5
     2:20-mj-07055-EIL # 1     Page 7 of 27



f.       The term “Internet Protocol Address” or “IP Address” is defined as a
         unique number assigned to every computer directly connected to the
         Internet (for example 173.18.96.176). Each computer connected to the
         Internet is assigned a unique IP address while it is connected. The IP
         address for a user may be relatively static, meaning it is assigned to the
         same subscriber for long periods of time, or dynamic, meaning that the IP
         address is only assigned for the duration of that on-line session.

g.       The term “ISP” (Internet Service Provider), as used herein, are commercial
         organizations that are in business to provide individuals and businesses
         access to the Internet. ISPs provide a range of functions for their customers
         including access to the Internet, web hosting, e-mail, remote storage, and
         co-location of computers and other communications equipment.

h.       “Chat,” as used herein, refers to any kind of text communication over the
         Internet that is transmitted in real-time from sender to receiver. Chat
         messages are generally short in order to enable other participants to
         respond quickly and in a format that resembles an oral conversation. This
         feature distinguishes chatting from other text-based online
         communications such as Internet forums and email.

i.       The term “web site” consists of text pages of information and associated
         graphic images. The textual information is stored in a specific format
         known as Hyper-Text Mark-up Language (HTML) and is transmitted from
         the web servers to various web clients via Hyper-Text Transport Protocol.

j.       “Records,” “documents,” and “materials,” as used herein, include all
         information recorded in any form, visual or aural, and by any means,
         whether in handmade, photographic, mechanical, electrical, electronic, or
         magnetic form.

k.       “Remote Computing Service” (“RCS”), as defined in 18 U.S.C. § 2711(2), is
         the provision to the public of computer storage or processing services by
         means of an electronic communications system.

l.       “Cloud” or “Cloud storage,” as used herein, is a mechanism in which files
         can be saved to an off-site storage system maintained by a third-party – i.e.,
         files are saved to a remote database instead of the (user’s) computer’s hard
         drive. The Internet provides the connection between the user’s computer
         and the database for saving and retrieving the files.

m.       A provider of “Electronic Communication Service” (“ESP”), as defined in
         18 U.S.C. § 2510(15), is any service that provides to users thereof the ability
                                        6
           2:20-mj-07055-EIL # 1     Page 8 of 27



               to send or receive wire or electronic communications. For example,
               “telephone companies and electronic mail companies” generally act as
               providers of electronic communication services. See S. Rep. No. 99-541
               (1986), reprinted in 1986 U.S.C.C.A.N. 3555, 3568.

      n.       “Remote Computing Service” (“RCS”), as defined in Title 18, United States
               Code, Section 2711(2), is the provision to the public of computer storage or
               processing services by means of an electronic communications system.

      o.       “Short Message Service” (“SMS”), as used herein, is a service used to send
               text messages to mobile phones. SMS is also often referred to as texting,
               sending text messages, or text messaging. The service allows for short text
               messages to be sent from one cell phone to another cell phone or from the
               Web to another cell phone.

      p.       The term “minor” is defined at Title 18, United States Code, Section 2256(1)
               as any person under the age of eighteen years.

      q.       The term “sexually explicit conduct” is defined at Title 18, United States
               Code, Section 2256(2)(A) as actual or simulated - (i) sexual intercourse,
               including genital-genital, oral-genital, anal-genital, or anal-oral, whether
               between persons of the same or opposite sex; (ii) bestiality; (iii)
               masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition
               of the anus, genitals or pubic area of any person.

                         SERVICES PROVIDED BY FACEBOOK

      7.       Based on my training and experience, I have learned the following about

Facebook’s Services:

      a.       Facebook owns and operates a free-access social networking website that
               can be accessed at http://www.facebook.com. Facebook allows its users to
               establish accounts with Facebook, and users can then use their accounts to
               share written news, photographs, videos, and other information with other
               Facebook users, and sometimes with the general public.

      b.       Facebook asks users to provide basic contact and personal identifying
               information to Facebook, either during the registration process or
               thereafter. This information may include the user’s full name, birth date,
               gender, contact e-mail addresses, Facebook passwords, Facebook security
               questions and answers (for password retrieval), physical address
               (including city, state, and zip code), telephone numbers, screen names,

                                              7
     2:20-mj-07055-EIL # 1     Page 9 of 27



         websites, and other personal identifiers. Facebook also assigns a user
         identification number to each account.

c.       Facebook users may join one or more groups or networks to connect and
         interact with other users who are members of the same group or network.
         Facebook assigns a group identification number to each group. A Facebook
         user can also connect directly with individual Facebook users by sending
         each user a “Friend Request.” If the recipient of a “Friend Request” accepts
         the request, then the two users will become “Friends” for purposes of
         Facebook and can exchange communications or view information about
         each other. Each Facebook user’s account includes a list of that user’s
         “Friends” and a “News Feed,” which highlights information about the
         user’s “Friends,” such as profile changes, upcoming events, and birthdays.

d.       Facebook users can select different levels of privacy for the communications
         and information associated with their Facebook accounts. By adjusting
         these privacy settings, a Facebook user can make information available only
         to himself or herself, to particular Facebook users, or to anyone with access
         to the Internet, including people who are not Facebook users. A Facebook
         user can also create “lists” of Facebook friends to facilitate the application
         of these privacy settings. Facebook accounts also include other account
         settings that users can adjust to control, for example, the types of
         notifications they receive from Facebook.

e.       Facebook users can create profiles that include photographs, lists of
         personal interests, and other information. Facebook users can also post
         “status” updates about their whereabouts and actions, as well as links to
         videos, photographs, articles, and other items available elsewhere on the
         Internet. Facebook users can also post information about upcoming
         “events,” such as social occasions, by listing the event’s time, location, host,
         and guest list. In addition, Facebook users can “check in” to particular
         locations or add their geographic locations to their Facebook posts, thereby
         revealing their geographic locations at particular dates and times. A
         particular user’s profile page also includes a “Wall,” which is a space where
         the user and his or her “Friends” can post messages, attachments, and links
         that will typically be visible to anyone who can view the user’s profile.

f.       Facebook allows users to upload photos and videos. It also provides users
         the ability to “tag” (i.e., label) other Facebook users in a photo or video.
         When a user is tagged in a photo or video, he or she receives a notification
         of the tag and a link to see the photo or video. For Facebook’s purposes,
         the photos and videos associated with a user’s account will include all
         photos and videos uploaded by that user that have not been deleted, as well

                                         8
     2:20-mj-07055-EIL # 1     Page 10 of 27



         as all photos and videos uploaded by any user that have that user tagged
         in them.

g.       Facebook users can exchange private messages on Facebook with other
         users. These messages, which are similar to e-mail messages, are sent to the
         recipient’s “Inbox” on Facebook, which also stores copies of messages sent
         by the recipient, as well as other information. Facebook users can also post
         comments on the Facebook profiles of other users or on their own profiles;
         such comments are typically associated with a specific posting or item on
         the profile. In addition, Facebook has a Chat feature that allows users to
         send and receive instant messages through Facebook. These chat
         communications are stored in the chat history for the account. Facebook
         also has a Video Calling feature, and although Facebook does not record
         the calls themselves, it does keep records of the date of each call.

h.       If a Facebook user does not want to interact with another user on Facebook,
         the first user can “block” the second user from seeing his or her account.

i.       Facebook has a “like” feature that allows users to give positive feedback or
         connect to particular pages. Facebook users can “like” Facebook posts or
         updates, as well as webpages or content on third-party (i.e., non-Facebook)
         websites. Facebook users can also become “fans” of particular Facebook
         pages.

j.       Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
         address. These logs may contain information about the actions taken by the
         user ID or IP address on Facebook, including information about the type of
         action, the date and time of the action, and the user ID and IP address
         associated with the action. For example, if a user views a Facebook profile,
         that user’s IP log would reflect the fact that the user viewed the profile, and
         would show when and from what IP address the user did so.

k.       Based on my training and experience, I know that Facebook Profile URLs
         can be converted to Facebook User IDs, which are numeric strings that
         Facebook uses to locate user accounts. A free website that performs such
         conversations and provides Facebook User IDs based on a given Facebook
         Profile URL is https://www.findmyfbid.com. Your affiant pulled up this
         website, entered the Facebook Profile URLs listed in Attachment A, and
         learned that the Facebook User IDs are the following Target Accounts:




                                        9
           2:20-mj-07055-EIL # 1     Page 11 of 27



                Facebook
 Screen Name                             Profile URL                   IP address
                 User ID
                1000340347         http://www.facebook.com/co     2600:17802:42e0:86b0:ec
Cory.banks.1481
                04947              ry.banks.1481                  7d:bdbb:5855:132c
                                   https://www.facebook.com/      2600:1702:42e0:86b0:4d3
                    1000416458
Ashley-Smith                       people/Ashley-                 8:3372:2773:bfe7
                    90133
                                   Smith/100041645890133


                      INVESTIGATION OF TYLER D. JEFFREY

      8.       The National Center for Missing and Exploited Children (hereinafter

referred to as “NCMEC”) is a national clearinghouse that gathers information about

missing and exploited children for law enforcement use. NCMEC forwards all

information to law enforcement agencies for investigation and disposition pursuant to its

Congressional mandate to operate as a clearinghouse. NCMEC operates the CyberTipline

and the Child Victim Identification Program (CVIP) to provide assistance to law

enforcement in its efforts to identify victims of child pornography and child sexual

exploitation. Based on this investigation, TYLER D. JEFFREY has received, stored and

distributed contraband material, namely child pornography.

                                        Cybertips

      9.       Cyber-Tip 61080353 – On December 12, 2019, Facebook reported to NCMEC

that an individual using the screen name “Ashley Smith,” sent sexually explicit images

involving apparent minors to an individual using the screen name “Cory Banks.” On

December 6, 2019, Cory Banks received from Ashley Smith the following items that were

viewed by Facebook and submitted to the National Center for Missing and Exploited

Children Cyber-Tip.


                                            10
        2:20-mj-07055-EIL # 1       Page 12 of 27



       10.    The    first   was   an   image    file   with   the   following   file   name

f1gow0uyc0g8gw8878485893_739654496519691_3411131814679412736_n.jpg.                This file

depicts a nude white female child, between two and four years of age, sitting and holding

an adult white male’s penis in her right hand.

       11.    The next file was also an image file that had the following filename

7457bjm3pecc00kc67273855_642229609595255_1452245927313014784_n.jpg is an image

file that shows a nude white female child between five and eight years of age with the

words “shit eater” printed in what appears to be black marker on her chest and her

nipples are also circled with black marker as well. There is white colored liquid looking

material in the child’s mouth and also on her legs and vaginal area. The white liquid has

the appearance of ejaculate material. The child is posed in crib.

       12.    The following internet protocol addresses were captured by Facebook and

reported to the National Center for Missing and Exploited Children with this Cyber-Tip.

2600:1702:42e0:86b0:4d38:3372:2773:bfe7, identified as being used by “ASHLEY SMITH.”

The Internet Service provider associated with this address was found to be AT&T U-

Verse. The next address is 2600:1702:42e0:86b0;ec7d:bdbb:5855:132c, identified as being

used by “CORY BANKS.” The Internet Service provider associated with this address was

also AT&T U-Verse.

       13.    Cyber-Tip 60945107 – Reported to the National Center for Missing and

Exploited Children by Facebook on December 10, 2019, that a user identified as “ASHLEY

SMITH” again sent “CORY BANKS” material that appeared to be child pornography.



                                            11
        2:20-mj-07055-EIL # 1        Page 13 of 27



Facebook reported that this occurred on December 6, 2019. Facebook reported that a total

of three files again were sent and the file contents it showed that these are image files.

The files had been viewed by Facebook when turned over to the National Center.

       14.      The first image file for this Cyber-Tip was identified as follows:

eb05pfnjfeo0gkko80390979_509424712990774_269969120101924864_n.jpg              and    is   an

image file that shows a nude white female child between 12-14 years of age with legs

spread and breasts exposed and posed in fashion where the minor’s genitals are the focus

of the image.

       15.      The next image file in reference to this Cyber-Tip was identified as follows:

57gbpkaj4o4k448479531118_1055167681489144_6071330731282399232_n.jpg. This image

file shows a white female child between three and five years of age wearing a short-

sleeved tank style top with Sponge Bob Square pants on the chest. The child is wearing

underwear that is pulled down exposing the vaginal are of the child. Standing in front of

the child is an adult male who is exposing his erect penis. The adult male has his penis in

the child’s mouth.

       16.      Cyber-Tip 60768969: On December 7, 2019, Facebook reported to NCMEC

that a user identified as “ASHLEY SMITH” sent sexually explicit images to another

Facebook user identified as “CORY BANKS.” Facebook reported that this transaction had

occurred on December 6, 2019.

       17.      Facebook reported that the following file appeared to contain child

pornography: aeez1qbrte88s8c479774972_546897666153475_5929950994992463872_n.jpg.

This image can be described as a white female child between four to six years of age

                                              12
        2:20-mj-07055-EIL # 1      Page 14 of 27



standing in front of an adult male, who is nude from the waist down. The child has her

right hand on the male’s erect penis and her left hand touching the male’s testicles.

      18.    Facebook reported the following file appearing to contain child

pornography: 1a4ts24f44dcgswk7825189_1136284323422362_1912523643846393856_n.jpg.

This image can be described as white female child, between eight and ten years of age,

nude from the waist down with legs spread and the focus of the image is the vaginal area.

The child is wearing a tiger striped top and what appears to be a tail is visible under the

exposed buttocks of the child.

      19.    Facebook reported the following file appearing to contain child

pornography: 8v41uju606kogsss78857098_570109200440770_4565273227437277184_n.jpg.

This image can be described as a nude white female child, between 10 and 12 years of age,

with her right hand touching her vaginal area in an act of what appears to be

masturbation.

      20.    Facebook reported the following file appearing to contain child

pornography in an image file. Facebook indicated that “ASHLEY SMITH” sent the

following file to “CORYBANKS”:          7kpdewpu2xgc08kw79712074_684735941932415_

1462357663307268096_n.jpg is an image file that shows a nude white female child

between 8 and 10 years of age with her legs spread and an adult male, nude from the

waist down, with an erect penis approaching the vagina of the child.

      21.    Cyber-Tip 60285062: On November 29, 2019, Google, Inc. reported to the

National Center for Missing and Exploited Children that a user on their system had

engaged in the possession or manufacture or distribution of Child Pornography. Google

                                            13
           2:20-mj-07055-EIL # 1       Page 15 of 27



stated that a total of five files that contained apparent child pornography that was stored

in the Google Gmail infrastructure. Google reported user corybanks74@gmail.com as the

subject who was storing apparent contraband material, namely child pornography in the

Gmail infrastructure.

       22.     Google, Inc. further reported that phone number 1-217-358-2678 was

associated with the account corybanks74@gmail.com. A check of this phone number

shows that it has been reported to the Decatur Police Department by a registered child

sex offender. The identified subject is TYLER D. JEFFREY (hereinafter “JEFFREY”), a

white male born in September 1992, with a last known residence of 2168 East Roosevelt

Ave., Decatur, Illinois.

       23.     Google reported that the files were not visually reviewed when making this

particular Cyber-Tip report.

                      ADMINISTRATIVE SUBPOENAS TO AT&T

       24.     All of these Cyber-Tips resolve to IPv61 addresses and an IPV4 address

belonging to AT&T U-verse. On January 14, 2020, I asked Resident Agent in Charge

Michael Mitchell to serve a Federal Administrative Subpoena upon AT&T to determine

who was using the IPv6 and IPV4 address on the dates and times of the Cyber-Tips.




       1 An Internet Protocol Version 6 address (IPv6 address) is a numerical label that is used to
identify a network interface of a computer or a network node participating in an IPv6 computer
network. An IPv6 address is represented as eight groups of four hexadecimal digits, each group,
or octet, representing 16 bits separated by colons (:). An example of an IPv6 address is:
2001:0db8:85a3:0000:0000:8a2e:0370:7334


                                                14
        2:20-mj-07055-EIL # 1      Page 16 of 27



      25.      The following AT&T U-Verse IP addresses were used and identified in the

various Cyber-Tips:

            a. On September 15, 2019, at 00:16:15 UTC, a login to the Gmail Account

corybanks74@gmail.com occurred from 108.199.244.213;

            b. On October 15, 2019, a login to Gmail account corybanks74@gmail.com

occurred from 2600:1702:42e0:86b0:998f:e815:71ce:6746 (both of these IP addresses were

turned over as part of Cyber-Tip 60285062 from Google, Inc. reporting that

corybanks74@gmail.com was using the Gmail system to send and store suspected child

pornography);

            c. On October 23, 2019, there was another Google login to IP address

2600:1702:42e0:86b0:f50d:e702:ef22:c843, again this IP accessed corybanks74@gmail.com;

            d. Google   reported   further        that   another   Login   occurred   from

corybanks74@gmail.com on November 17, 2019 from the following IP address:

2600:1702:42e0:86b0:e8d5:1520:6945:c8c3.

      26.      On November 22, 2019, Facebook reported that user “ASHLEY SMITH”

logged into the Facebook system using IP address 2600:1702:42e0:86b0:4d38:

3372:2773:bfe7, and on December 6, 2019, Facebook reported that user “CORY BANKS”

had accessed the Facebook system from the following IP address 2600:1702:42e0:

86b0:ec7d:bdbb:5855:132c.

      27.      On January 16, 2020, AT&T replied and identified the subscriber assigned

to these IPv6 and IPV4 addresses, as an adult male, JIM JEFFERY (the deceased Father of

TYLER D. JEFFREY), with a service address of 2168 East Roosevelt Ave., Decatur, Illinois

                                             15
           2:20-mj-07055-EIL # 1   Page 17 of 27



62521, which is TYLER D. JEFFREY’s residence. AT&T further confirmed that they are

able to verify that this Internet service was assigned to the same subscriber on East

Roosevelt Avenue since September 4, 2019, through the date of the subpoena. Therefore,

the subject Facebook accounts requested in this warrant used IP Addresses that resolved

to the JEFFERY residence.

                    KNOCK AND TALK INTERVIEW WITH JEFFREY

      28.      On March 11, 2020, I, along with TFO Todd Koester and Detective Charles

Hendricks, went to JEFFREY’S residence located at 2168 East Roosevelt Ave., Decatur,

Illinois. Detective Hendricks assists in the management of sex offender registration and

advised to me that JEFFREY was planning to move from the State of Illinois to the State

of Iowa.

      29.      JEFFREY was encountered on the front porch of his residence at 2168 East

Roosevelt Ave. I identified myself and TFO Koester. JEFFREY acknowledged knowing

Detective Hendricks. I advised to JEFFREY why we were there and asked if he would

answer questions and consent to the search of his mobile device.

      30.      JEFFREY consented to the search of the mobile device currently in his

possession. JEFFREY was asked about the age of the device and how often he uses it.

JEFFERY advised that this was a fairly new device and he was no longer in possession of

his previous device. JEFFERY advised that the number to the device is 1-217-358-2678.

JEFFREY signed the consent form and provided a passcode to TFO Koester.




                                           16
        2:20-mj-07055-EIL # 1       Page 18 of 27



      31.    I asked JEFFREY about the accounts referred to in the various Cyber-Tips

turned over to Decatur Police Department. JEFFREY first denied knowledge of the

various identities and stated that several other individuals use his device. JEFFREY was

asked about the corybanks74@gmail.com email address. JEFFREY stated that he has a

cousin who resides in Peoria Illinois area, and has used his device in the past. JEFFREY

was advised that his cousin used his device while he was in the Peoria area.

      32.    I asked JEFFREY about the “ASHLEY SMITH” identity. JEFFREY advised

that identity just “popped up” on his device. I then asked JEFFREY who else used his

device. JEFFREY stated that all of his co-workers use his device when he is at work. TFO

Borowczyk advised that the names of all of those individuals would be needed so follow

up could occur.

      33.    It appeared to me that JEFFREY was nervous speaking in front of his

mother. JEFFREY was asked if he would speak in a more private setting. JEFFREY stated

that he would. JEFFREY admitted that he had not been completely honest with me and

admitted that he had a “problem”.

      34.    JEFFREY voluntarily came to the Decatur Police Department. After being

properly advised, JEFFREY acknowledged that he understood his rights and agreed to

answer questions and make statements.

      35.    JEFFREY admitted that he set up the corybanks74@gmail.com account and

that he had also set up the corresponding Facebook account as well. JEFFERY also




                                           17
        2:20-mj-07055-EIL # 1      Page 19 of 27



admitted to ownership and control of the Ashley Smith google and Facebook accounts as

well. JEFFERY advised that he knew that as a registered sex offender he had to report

these accounts but did not.

      36.    JEFFREY advised that he has a “problem” and a “curiosity.” JEFFREY

advised that he viewed pornography when he saw a “pop-up” that showed younger

people. JEFFREY advised that he used the “Bing” search engine to search for material

that he believed would show him nude minors.

      37.    At first JEFFERY stated he just located images of nude children, but when

confronted, JEFFREY admitted that he knew that some of the children were involved in

sexual acts such as oral sex and penile-vaginal penetration. JEFFERY admitted that he

was using the Facebook accounts to send himself the child pornography. JEFFERY further

admitted that he used the corybanks74@gmail.com account to store child pornography.

JEFFREY advised that there would be less than 50 image type files in this account.

      38.    JEFFREY advised that there should not be any child pornography images

on the device in his possession as it was newer, and he had not accessed any child

pornography with the device. JEFFREY advised that the device he used he no longer

owns, and he does not know where it would be.

        INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

      39.    I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using

the warrant to require Facebook to disclose to the government copies of the records and




                                           18
         2:20-mj-07055-EIL # 1       Page 20 of 27



other information (including the content of communications) particularly described in

Section I of Attachment B. Upon receipt of the information described in Section I of

Attachment B, government-authorized persons will review that information to locate the

items described in Section II of Attachment B.


                                      CONCLUSION

       40.    Based on my training and experience, and the facts as set forth in this

affidavit, there is probable cause to believe that on computer systems owned, maintained,

controlled and/or operated by Facebook, Inc., there exists evidence of a crime,

contraband, instrumentalities, and/or fruits of violations of criminal laws as specified

herein. Based on the aforementioned factual information, I respectfully submit that there

is probable cause to believe that the Facebook accounts belonging to JEFFREY, described

in Attachment A will contain evidence of a crime. Accordingly, a search warrant is

requested.


                                     JURISDICTION

       41.    This Court has jurisdiction to issue the requested warrant because it is “a

court of competent jurisdiction” as defined by 18 U.S.C. § 2711 and 18 U.S.C. §§ 2703(a),

(b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the United States . . .

that – has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

Because the warrant will be served on Facebook, who will then compile the requested

records at a time convenient to it, there exists reasonable cause to permit the execution of




                                             19
        2:20-mj-07055-EIL # 1       Page 21 of 27




the requested warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g),

the presence of a law enforcement officer is not required for the service or execution of

this warrant.

                                                 s/Ronald Borowczyk




                                                             ficer
                                                  Homeland Security Investigations




       Attested to by the affiant in accordance with the requirements of Fed. R. Crim.

P. 4.1 by electronic mail and telephone on March 27, 2020.

                                                    s/Eric Long



                                                  ERIC!. LONG
                                                  United States Magistrate Judge




                                            20
        2:20-mj-07055-EIL # 1      Page 22 of 27



                                  ATTACHMENT A

        This warrant applies to information associated with the Facebook user

TYLER D. JEFFREY:

   Screen        Facebook
                                  Profile URL                     IP address
   Name           User ID
 Cory.banks.    100034034704 http://www.facebook.c         2600:17802:42e0:86b0:ec7d:
 1481           947          om/cory.banks.1481            bdbb:5855:132c
                             https://www.facebook.         2600:1702:42e0:86b0:4d38:3
 Ashley-        100041645890
                             com/people/Ashley-            372:2773:bfe7
 Smith          133
                             Smith/100041645890133

that is stored at premises owned, maintained, controlled, or operated by Facebook, Inc.,

1601 S. California Avenue, Palo Alto, CA 94304.




                                            1
        2:20-mj-07055-EIL # 1      Page 23 of 27



                                  ATTACHMENT B

                            Particular Things to be Seized

I.    Information to be disclosed by Facebook, Inc.

      To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook, Inc. (“Facebook”), including any messages,

records, files, logs, or information that have been deleted but are still available to

Facebook, or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f),

Facebook is required to disclose the following information to the government for each

user ID listed in Attachment A from the dates of September 1, 2019, through the present:

      (a)    All contact and personal identifying information, including full name, user
             identification number, birth date, gender, contact e-mail addresses,
             Facebook passwords, Facebook security questions and answers, physical
             address (including city, state, and zip code), telephone numbers, screen
             names, websites, and other personal identifiers.

      (b)    All activity logs for the account and all other documents showing the user’s
             posts and other Facebook activities;

      (c)    All photos and videos uploaded by that user ID and all photos and videos
             uploaded by any user that have that user tagged in them;

      (d)    All profile information; News Feed information; status updates; links to
             videos, photographs, articles, and other items; Notes; Wall postings; friend
             lists, including the friends’ Facebook user identification numbers; groups
             and networks of which the user is a member, including the groups’
             Facebook group identification numbers; future and past event postings;
             rejected “Friend” requests; comments; gifts; pokes; tags; and information
             about the user’s access and use of Facebook applications;

      (e)    All other records of communications and messages made or received by the
             user, including all private messages, chat history, video calling history, and
             pending “Friend” requests;

      (f)    All “check ins” and other location information;

                                            2
        2:20-mj-07055-EIL # 1        Page 24 of 27




      (g)      All IP logs, including all records of the IP addresses that logged into the
               account;

      (h)      All records of the account’s usage of the “Like” feature, including all
               Facebook posts and all non-Facebook webpages and content that the user
               has “liked”;

      (i)      All information about the Facebook pages that the account is or was a “fan”
               of;

      (j)      All past and present lists of friends created by the account;

      (k)      All records of Facebook searches performed by the account;

      (l)      All information about the user’s access and use of Facebook Marketplace;

      (m)      The types of service utilized by the user;

      (n)      The length of service (including start date) and the means and source of any
               payments associated with the service (including any credit card or bank
               account number);

      (o)      All privacy settings and other account settings, including privacy settings
               for individual Facebook posts and activities, and all records showing which
               Facebook users have been blocked by the account;

      (p)      All records pertaining to communications between Facebook and any
               person regarding the user or the user’s Facebook account, including
               contacts with support services and records of actions taken.

II.   Information to be seized by the government

      All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of Title 18, United States Code, Section 2251(a), 2252,

2252A, 2422(c) involving TYLER JEFFREY from the dates of September 1, 2019, to the

present, including information pertaining to the following matters:

            (a) Evidence indicating how and when the Facebook account was accessed or
                used, to determine the chronological and geographic context of account
                access, use, and events relating to the crimes under investigation and to the
                Facebook account owner;
                                              3
2:20-mj-07055-EIL # 1     Page 25 of 27



 (b) Evidence indicating the Facebook account owner’s state of mind as it relates
     to the crimes under investigation;

 (c) The identity of the person(s) who created or used the user ID, including
     records that help reveal the whereabouts of such person(s);

 (d) The identity of the person(s) who communicated with the user ID about
    matters relating to the sexual exploitation of minors, trafficking child
    pornography, and/or the use of a facility of interstate commerce to entice
    minors to engage in unlawful activity, including records that help reveal
    the whereabouts and identities of these minors;

 (e) Evidence of communication with others about travel to meet minors for sex
     acts;

 (f) Evidence of sexually explicit images of minors;

 (g) Evidence of grooming or soliciting others to engage in unlawful sexual
     activity or exploitation;

 (h) Any and all images to assist with identification.




                                   4
            2:20-mj-07055-EIL # 1     Page 26 of 27



                   CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                    RECORDS PURSUANT TO FEDERAL RULES OF
                           EVIDENCE 902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

contained in this certification is true and correct. I am employed by Facebook, Inc., and

my title is _____________________________. I am qualified to authenticate the records

attached hereto because I am familiar with how the records were created, managed,

stored, and retrieved. I state that the records attached hereto are true duplicates of the

original records in the custody of Facebook, Inc. The attached records consist of

______________________________________________________________________________

[generally describe records (pages/CDs/megabytes)]. I further state that:

       a.       all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly

conducted business activity of Facebook, Inc., and they were made by Facebook, Inc. as

a regular practice; and

       b.       such records were generated by an electronic process or system of

Facebook, Inc. that produces an accurate result, to wit:

             1. the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Facebook, Inc. in a manner to ensure that they are true

duplicates of the original records; and

                                               5
         2:20-mj-07055-EIL # 1        Page 27 of 27



           2.   the process or system is regularly verified by Facebook, Inc., and at all

times pertinent to the records certified here the process and system functioned properly

and normally.

        I further state that this certification is intended to satisfy Rules 902(11) and

902(13) of the Federal Rules of Evidence.




 Date                               Signature




                                                6
